Citation Nr: 1501518	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  10-36 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.  

2.  Entitlement to service connection for a right leg disability.  

3.  Entitlement to service connection for a left leg disability.  

4.  Entitlement to service connection for a right knee disability.  

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for a right arm disability.  

7.  Entitlement to service connection for a left arm disability.  

8.  Entitlement to service connection for a neck disability.  

9.  Entitlement to an initial rating in excess of 20 percent for low back muscle spasm.  

10.  Entitlement to an initial rating in excess of 10 percent for right ankle sprain with degenerative joint disease.  

11.  Entitlement to an initial rating in excess of 10 percent for left ankle sprain with degenerative joint disease.  

12.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to December 1981.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2010, June 2012 and March 2013 rating decisions by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for low back muscle spasm, right and left ankle sprain with degenerative joint disease, and denied the remaining matters.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for right and left leg, right and left knee, right and left arm, and a neck disability, as well as entitlement to increased ratings for the lower back, right and left ankles, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, plantar fasciitis of the right and left feet had its onset in service.  


CONCLUSION OF LAW

Plantar fasciitis of the right foot and left foot was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Veteran has current diagnoses of bilateral calcaneal spurs, plantar fasciitis and pes planus of the feet.  See, e.g., October 2012 VA foot examination report.  He contends that his bilateral foot disabilities are the result of falling into a foxhole during active service, as well as from running and physical training.  See, e.g., February 2010 VA foot examination report; June 2014 video conference hearing transcript.  His service treatment records show that he sustained an injury to his right ankle in March 1981; the cause of the injury is undocumented.  He subsequently complains of painful feet with sores; the diagnosis was mild metatarsalgia.  On October 1981 medical board report of medical history, the Veteran reported having or having had foot trouble.  

The Board finds that the Veteran's report of experiencing foot pain in service, particularly from a fall during active service, and of ongoing symptoms thereafter, are competent based on his ability to observe those phenomena with his own senses, and credible based on his consistent report of the same.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Layno, 6 Vet. App. at 470.  While the February 2010 and October 2012 VA examiners opined that the Veteran's bilateral foot disabilities were less likely than not related to his active service and/or a service-connected disability, the Board finds that the opinions were based on an inaccurate factual background, noting that the Veteran had one complaint of foot pain during active service, with no other complaint until 2005, when, in fact, the Veteran has testified that he sought private treatment shortly after his discharge from active service (albeit he is unable to recall the providers due to the length of time involved and the number of locations), and there was more than one complaint in the Veteran's service treatment records.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral plantar fasciitis of the feet was incurred in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Service connection for right foot plantar fasciitis is granted.  

Service connection for left foot plantar fasciitis is granted.  


REMAND

After careful review of the record, the Board finds that the Veteran's claims for service connection for right and left leg, right and left knee, right and left arm, and a neck disability, as well as entitlement to increased ratings for the lower back, right and left ankles, and TDIU, must be remanded for further development.  

As to the claims of service connection, the Veteran contends that they are the result of falling into a foxhole during active service, as well as secondary to his service-connected disabilities.  See, e.g., June 2014 video conference hearing transcript.  

As to the claims of service connection for a right and left knee disability, and a right and left leg disability, the service treatment records note a complaint of swollen or painful joints on October 1981 medical board report of medical history.  In addition, Montwood Medical Center private treatment records note the Veteran receives care for peripheral neuropathy and bilateral knee osteoarthritis.  VA treatment records reflect diagnoses of neuropathy and lumbar radiculopathy.  See, e.g., December 2013 VA primary care report.  The Veteran was afforded a VA examination in October 2012.  The VA examiner opined that it was less likely than not that the Veteran's bilateral knee condition was secondary to his service-connected low back muscle spasm disability, and that it was less likely than not the joint complaint at separation was caused by service as there was no evidence of a chronic disability or treatment for knee problems during active service.  However, the examiner did not adequately opine as to whether the Veteran's knee disabilities were aggravated by his service-connected low back muscle spasm disability.  In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Here, because there is no medical opinion addressing the aggravation aspect of the Veteran's bilateral knee disability claim (as well as the secondary theory of being due to his service-connected foot and ankle disabilities, or an adequate opinion addressing direct service connection), the Board finds that a new VA examination should be secured prior to adjudication of this appeal.  

In regards to the claim of service connection for a neck disability, the Veteran was provided VA examinations in February and October 2012.  On February 2012 VA examination, the examiner noted that no significant abnormalities were shown on x-rays or CAT scan in 2004-2004, but noted slight narrowing at C6-C7 was found on x-rays. It was opined that there was no current thoracic or cervical disorder causing the Veteran's symptom of upper back pain, and opined the upper back pain was less likely than not due to his service-connected low back muscle spasm disability.  The October 2012 examiner diagnosed the Veteran with degenerative disc disease of the cervical spine, noted to have been shown by x-rays in service.  The Board finds these examinations to be inadequate for several reasons.  The February 2012 VA examination is contradictory as it states there were no significant abnormalities in 2004 or 2005 on x-rays or CAT scan, but also notes slight narrowing at C6-C7.  In addition, the post-service evidence of record includes a September 2004 cervical spine x-ray report that found the narrowing at C6-C7 was suggestive of degenerative disc disease.  Moreover, a July 2005 VA neurology report provided a diagnosis of possible thoracic outlet syndrome.  In regards to the February 2012 VA examination, review of the Veteran's service treatment records reveals no diagnosis of a cervical spine disability, particularly based on radiographic findings.  Hence, the Board finds that a new examination must be provided to the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background)).  

Regarding the claim of service connection for a right and left arm disability, the Veteran claims that such disability is related to the above-noted fall into a foxhole, and alternatively, secondary to his neck disability.  Montwood Medical Center private treatment records note the Veteran receives treatment for upper arm pain from neuropathy, presumably secondary to his neck disability.  As this issue is inextricably intertwined with neck disability claim, appellate consideration of entitlement to service connection for a right and left arm disability is deferred pending resolution of the service connection claim for a neck disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Regarding the increased rating claims for the right and left ankle, the Veteran was last afforded a VA examination in January 2013.  At the June 2014 video conference hearing, the Veteran testified that the disabilities have worsened in severity since the prior examination.  Under the circumstances, the Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his right and left ankle disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Thus, these issues must be remanded.  

As to the increased rating claim for the lower back, at the June 2014 video conference hearing, the Veteran testified that the disability had worsened in severity.  Notably, after certification of the matter to the Board, the Veteran was provided a VA examination in November 2014 to assess the nature and severity of his lower back disability.  As the Veteran has not waived initial RO consideration of this evidence, the matter must be remanded for initial RO consideration prior to adjudication by the Board.  

Regarding the TDIU claim, in an October 2012 VA examination report, a VA examiner in "Medical Opinion 5" opined, "Veteran has these disabilities [low back and right ankle and left ankle disabilities] that render him unable to secure and maintain a substantially gainful employment."  The examiner noted that the Veteran had low back spasm and constant pain as well as constant pain in his ankles.  

Because the Veteran's service-connected disabilities currently do not satisfy the schedular criteria set forth in 38 C.F.R. § 4.16(a), this issue must be remanded.  In reaching this determination, the Board notes that in Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88,94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director, Compensation Service for extraschedular consideration.  In this case, the RO did not submit this claim to the Director, Compensation Service for extraschedular consideration. 

Finally, as the claims file is being returned, it should also be updated to include recent, relevant VA treatment records dating from December 2013.  38 U.S.C.A. § 5103A(c); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO should physically or electronically associate with the claims file updated VA treatment records pertaining to the Veteran's legs, knees, arms, neck, lower back, and ankles, that are dated from December 2013.  Any additional pertinent records identified during the course of the remand should also be obtained (particularly Montwood Medical Center, El Paso Physical Therapy Services, and Dr. Egerwall), following the receipt of any necessary authorizations from the Veteran.  

2. After associating all outstanding records with the claims file, afford the Veteran an appropriate VA examination(s) to determine the nature, extent, onset and etiology of his right and left leg, right and left knee, right and left arm, and neck disabilities.  The claims file should be made available to and reviewed by the examiner.  All indicated studies must be performed, and all findings should be reported in detail.  The examiner must comment on any lay reports by the Veteran regarding the initial onset of his claimed disabilities.  Thereafter, the examiner must opine as to whether it is at least as likely as not that the Veteran's right and left leg, right and left knee, right and left arm, and neck disabilities, are related to or had their onset during service, to specifically include addressing whether they are related to a fall into a foxhole.  

The examiner must also provide an opinion(s) as to whether it is at least as likely as not that his right and left leg, right and left knee, right and left arm, and neck disabilities, were caused or aggravated by his service-connected low back muscle spasm disability, bilateral ankle disability, or bilateral foot disability.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner must provide a detailed rationale for any and all opinions expressed, which should be set forth in a legible report.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so.  

3. Obtain a VA examination to determine the current severity of the Veteran's service-connected right and left ankle disabilities.  The claims file should be made available to and reviewed by the examiner.  All indicated studies and tests should be completed, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present, particularly with repeated use.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's right and left ankles.   

The examiner must comment on the impact of the Veteran's right and left ankle disabilities on his ability to work.  

A complete rationale for all opinions expressed should be set forth in a legible report.  

4. Then readjudicate the matters remaining on appeal, to include whether entitlement to TDIU is warranted.  If the schedular criteria set forth in 38 C.F.R. § 4.16(a) are not met, refer the Veteran's TDIU claim to the Director, Compensation Service, for extraschedular consideration in light of the October 2012 VA examiner's.  If the benefits sought on appeal are not granted in full, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


